--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5
 
NOTE AND WARRANT PURCHASE AGREEMENT


THIS NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is made and entered into
on August 13, 2010, by and between Coyote Resources, Inc., a Nevada corporation
(the “Company”), and ______________________________ (the “Lender”).


WHEREAS, in exchange for a loan from the Lender, the Company will issue a Senior
Secured Convertible Promissory Note, in the form attached hereto as Exhibit A
(the “Note”) and Warrants to purchase shares of common stock of the Company in
the form attached hereto as Exhibit B (the “Warrants”).


WHEREAS, in connection with the issuance of the Note and the Warrants, the
Company and the Lender will enter into (i) a Security Agreement, in the form
attached hereto as Exhibit C (the “Security Agreement”) which shall secure the
performance of the obligations of the Company hereunder and (ii) a Registration
Rights Agreement, in the form attached hereto as Exhibit D (the “Registration
Rights Agreement”) pursuant to which the Company shall agree to register the
shares of the Company’s common stock issuable pursuant to the Note and the
Warrants.


WHEREAS, post-delivery of the First Installment (as defined below) and prior to
any future installments, the Company  intends effectuate a sixty-for-one split
(the “Stock Split”) of the authorized number of shares of its common stock and
all of its then-issued and outstanding common stock, par value $0.001 per share.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, the parties hereby agree as follows:


1. Amount and Terms of the Note; Terms of Warrant
 
1.1 Promissory Note and Warrant.  Subject to the conditions and on the terms of
this Section 1.1, the Lender will lend up to Two Million Dollars ($2,000,000) to
the Company in multiple installments in exchange for a Note and Warrants in the
amount of each installment. The first installment of Five Hundred Thousand
Dollars ($500,000) shall be delivered to the Company upon the execution of this
Agreement. The Company shall issue 500,000 Warrants to the Lender in connection
with that first installment. Post-Stock Split, the Lender shall lend additional
installments to the Company in amounts as requested by the Company; provided
however, that the Company shall provide the proposed use of proceeds for each
requested amount. The Lender shall have sole discretion in determining whether
the proposed use of proceeds is acceptable to the Lender.  The Company and
Lender acknowledge and agree that the Note and Warrants issued in exchange for
the First Installment will not be affected by the Stock Split and any future
installments shall be treated on a post-Stock Split basis.
 
1.2 Closing.  The initial closing (the “Initial Closing”) of the purchase of the
Note and Warrants in return for the first installment shall take place at the
offices of the Company on the date and time when this Agreement has been signed
by both parties.  At the Initial Closing, the Lender shall deliver the first
installment to the Company and the Company shall deliver to the Lender an
executed Note and Warrants in return for the consideration provided to the
Company. Each subsequent closing of the purchase of the Note and Warrants in
return for each of the four subsequent installments shall take place at the
offices of the Company within ten (10) days after the occurrence of the event
that triggers that next installment as specified above. Upon receipt of each
subsequent installment by the Company, the Company shall deliver to the Lender
an executed Note and Warrants in return for the installment provided to the
Company.
 
 
1

--------------------------------------------------------------------------------

 
2. Representations and Warranties of the Company.  In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Lender that:
 
2.1 Organization, Good Standing, and Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada and has all requisite corporate power and authority
to carry on its business as now conducted and as proposed to be conducted.
 
2.2 Authorization.  The Company has the requisite corporate power and authority
to enter into and to consummate the transactions contemplated by the Agreement
and otherwise to carry out its obligations hereunder.  The execution and
delivery of the Agreement by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its shareholders in connection therewith.
 
3. Representations and Warranties of the Lender.  In connection with the
transactions provided for herein, the Lender hereby represents and warrants to
the Company that:
 
3.1 Authorization.  This Agreement constitutes the Lender’s valid and legally
binding obligation, enforceable in accordance with its terms. Lender represents
that it has full power and authority to enter into and to consummate the
transactions contemplated by the Agreement and otherwise to carry out its
obligations hereunder.
 
3.2 Purchase Entirely for Own Account.  Lender acknowledges that this Agreement
is made with Lender in reliance upon Lender’s representation to the Company that
the Note, the Warrants and the securities issuable upon exercise of the Warrants
and conversion of the Note (collectively, the “Securities”) will be acquired for
investment for Lender’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that Lender has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, Lender further represents
that Lender does not have any contract, undertaking, agreement, or arrangement
with any person to sell, transfer, or grant participation to such person or to
any third person, with respect to the Securities.
 
3.3 Disclosure of Information.  Lender acknowledges that it has received all the
information it considers necessary or appropriate for deciding whether to
acquire the Securities.  Lender further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities.
 
3.4 Investment Experience.  Lender is an investor in securities of companies in
the development stage and acknowledges that it can bear the economic risk of its
investment, is able to afford a complete loss of such investment, and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Securities.  Lender
also represents it has not been organized solely for the purpose of acquiring
the Securities.
 
 
2

--------------------------------------------------------------------------------

 
3.5 Regulation S. The Lender is a corporation that (i) is not organized or
incorporated under the laws of the United States; (ii) is not acquiring the
Securities for the account of any U.S. person; (iii) has no director or
executive officer who is a national or citizen of the United States; and (is) is
not otherwise deemed to be a “U.S. Person” within the meaning of Regulation S.
 
3.6 Restricted Securities.  Lender understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering based upon the exemption from such registration
requirements for non-public offerings pursuant to Regulation S under the Act;
and that such Securities may not be sold or otherwise transferred unless they
have been first registered under the Act and all applicable state securities
laws, or unless exemptions from such registration provisions are available with
respect to said resale or transfer of such securities. In this connection,
Lender represents that it is familiar with SEC Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the Act.
 
3.7 Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, Lender further agrees not to make any
disposition of all or any portion of the Securities unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 3 and:
 
(a) There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or
 
(b) (i)      Lender shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and (ii) Lender shall have
furnished the Company with an opinion of counsel, satisfactory to the Company
that such disposition will not require registration of such shares under the
Act.
 
3.8 Legends.  Lender understands that the Securities will bear a legend in
substantially the following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT
TO RULE 144 UNDER SUCH ACT.”
 
3.9 No Review. Lender understands that no federal or state agency has approved
or disapproved the Securities, passed upon or endorsed the merits of the
Company’s offering, or made any finding or determination as to the
appropriateness of the Securities for investment.
 
 
3

--------------------------------------------------------------------------------

 
4. Miscellaneous.
 
4.1 Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
4.2 Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of Nevada, excluding that body of law relating to conflict of
laws.
 
4.3 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
4.4 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
4.5 Notices.  Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon deposit with the
United States Post Office, by registered or certified mail, postage prepaid and
addressed to such party at the address set forth on the signature page hereto.
 
4.6 Finder’s Fee.  Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction.
 
4.7 Entire Agreement; Amendments and Waivers.  This Agreement, the Note, the
Warrants, the Security Agreement and the Registration Rights Agreement,
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.  Any term of the Agreement may
be amended and the observance of any term of the Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Holder.
 
4.8 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 
4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date in the
preamble of this Agreement.

 
LENDER
   
COMPANY
         
Coyote Resources, Inc.
 
By:
         
Name:   
   
By:
   
Its:  
   
Name:
Earl Abbott
       
Its:
President
 
 
               
5490 Longley Lane
 
(Address)
   
Reno, Nevada  89511
 

 
 5

--------------------------------------------------------------------------------